Detailed action
Summary
1. The office action is in response to application filed on 10/26/2020.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a nonlinear gain block to receive the digital representation of the feedback signal and to generate a transformed digital representation of the feedback signal using a nonlinear function; and a switch control block to control an on-time of a primary-side switch of the power converter based on the transformed digital representation of the feedback signal.”

Dependent claims 2-10 are allowable by virtue of their dependency.

Regarding claim 11. The prior art fails to teach “…a compensator operable to receive the output voltage and to produce a feedback signal based on the output voltage; and a power converter controller operable to control an on-time and off-time of the primary-side switch based on
the feedback signal, the power converter controller comprising: a nonlinear gain block to generate a transformed representation of the feedback signal using a nonlinear function; and a switch control block to control the on-time of the primary-side switch of the power converter based on the transformed representation of the feedback signal.”

Dependent claims 12-19 are allowable by virtue of their dependency.

Regarding claim 20. The prior art fails to teach “…a nonlinear gain block to receive a feedback signal of a power converter and to generate a transformed representation of the feedback signal using a nonlinear function, the feedback signal being received from a compensator of the power converter and being based on an output voltage of the power converter; and a switch control block to control an on-time of a primary-side switch of the power converter based on the transformed representation of the feedback signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9209689 Stevens disclose output regulation with nonlinear digital control loop compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838